Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 42, 43, 45-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wendt (US 6,201,208) in view of Quon (US 6,885,153 as cited on IDS).
Regarding claim 42, Wendt teaches a system for monitoring a plasma processing chamber (60), the system comprising: 
an electrical node (76, 77) to couple to a substrate support (69) of the plasma processing chamber; 
a bias supply (72, 74, Fig. 10) configured to provide a modified periodic voltage function to the electrical node; 

a first portion with a voltage (131) that increases to a second portion (peak, Fig. 18) that has a positive voltage relative to an onset of the voltage of the first portion, 
a third portion (voltage drop after peak) starting at an end of the second portion with a voltage drop, AV, 
and a fourth portion (132, 134, Fig. 18 that includes a negative voltage ramp from an end of the third portion;
compare the reference modified periodic voltage function (desired DC voltage levels col. 4, ln. 4-11) and the currently monitored periodic voltage function (monitored DC bias output)to characterize the plasma processing chamber (col. 4, ln. 1-15, col. 10, ln. 55-col. 11,  ln.  46, Fig. 23).  
Wendt does not explicitly teach a non-transitory tangible computer readable storage medium storing a representation of a reference modified periodic voltage function, and the tangible computer readable storage medium is encoded with processor readable instructions for monitoring an ion current of a plasma in the plasma processing chamber. 
Quon teaches a controller 50 with a computer system and memory suitable for storing instructions and data input and output for communication with the processor (col. 3, ln. 1-20).  Quon teaches the controller is programmed to perform and calculate ion energy distribution function (IEDF, col. 7, ln. 65-68).   Therefore Quon teaches a controller including a non-transitory tangible computer readable storage medium storing a representation of a reference modified periodic voltage function, 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the controller of Wendt by providing a non-transitory tangible computer readable storage medium storing a representation of a reference modified periodic voltage function, and the tangible computer readable storage medium is encoded with processor readable instructions for monitoring an ion current of a plasma in the plasma processing chamber, as taught by Quon, because it would provide the capability to program the controller to perform and calculate the IEDF (col. 7, ln. 60-67).
Regarding claim 43, the Examiner notes claim 43 is an apparatus claim and therefore the apparatus only needs to have the capability of performing the recited function. As Wendt teaches an apparatus capable of calculating the ion current from the first slope it provides an apparatus with the capability of determining the second slope.  See MPEP 2114 and 2115.  
Therefore Wendt teaches an apparatus with the capability of determining a second slope, dVo2/dt for the negative voltage ramp sloped voltage over one or more other cycles of the modified periodic voltage function, for a second ion current compensation, Ic2; and calculating the ion current, Ii, as a function of the effective capacitance, C1, the first slope, dVoi/dt, the second slope, dVo2/dt, the first ion current compensation, Ici, and the second ion current compensation, Ic2.  
Regarding claim 45, Wendt teaches the controller monitors the ion current, Ii, in the plasma for non-cyclical changes in the plasma density to detect plasma instabilities (col. 11, ln. 1-46) because 
Regarding claim 46, Wendt teaches controller is configured to record data points of sampled voltage along the fourth portion of each cycle of the modified periodic voltage function (Fig. 17-19 and 23).  However, Wendt does not teach monitoring standard deviation. 
Standard deviation is a well-known method of calculating deviation from a set of values.  The examiner takes the position that configuring the controller to measure a standard deviation of sampled voltages along the fourth portion of each cycle of the modified periodic voltage function would be obvious in light of one of ordinary skill in the art.  The Examiner notes the claim 39 is an apparatus claim, however claim 39 is directed to functional language of the controller and only requires the ability to perform the function.  
Quon teaches its controller 50 comprises a computer system and memory suitable for storing instructions and data input and output for communication with the processer (col. 3, ln. 1-20). Quon teaches the controller is programmed to perform and calculate ion energy distribution function (IEDF, col. 7, ln. 65-68).   Quon uses a root mean square deviation to measure fluctuations in IEDF and should it exceed 20% of the mean ion energy an operator is notified.  Therefore Quon teaches a controller with the capability to measure a standard deviation of sampled voltages along the fourth portion of each cycle of the modified periodic voltage function; monitor the standard deviation of several cycles over time; and determine there may be variation in the plasma processing chamber causing the standard deviation increasing over time.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the controller of Wendt by providing the controller is configured to measure a standard deviation of sampled voltages along the fourth portion of each cycle of the modified periodic voltage function; monitor the standard deviation of several cycles over time; and determine there may 
Regarding claim 47, Wendt teaches a controller to6Application No. 15/495,513Attorney Docket No. AE2012-017CON obtain a reference modified periodic voltage function (col. 11, ln. 1); and compare the fourth portion of the modified periodic voltage function to the fourth portion of the reference modified periodic voltage function to detect changes in the fourth portion indicating a variation in the plasma processing chamber (col. 5, ln. 65-col. 11, ln. 4).  
Regarding claim 48, Wendt teaches a controller to compare the fourth portion of the modified periodic voltage function to the fourth portion of the reference modified periodic voltage function by comparing a slope of the fourth portion of the modified periodic voltage function to a slope of the fourth portion of the reference modified periodic voltage function (col. 11, ln. 15-20, Fig. 23).
Response to Arguments
Applicant's arguments filed December 30, 2020 have been fully considered but they are not persuasive. 
Regarding clam 42, Applicant argues that Wendt does not teach comparing the reference modified voltage function to the monitored voltage function.   The Examiner disagrees because Wendt teaches monitoring the voltage and adjusting the voltage function via a feedback loop (col. 4, ln. 1-15) so that desired levels of self-bias can be maintained.  Therefore Wendt teaches claim 42.
Allowable Subject Matter
Claims 27, 29-31, 39-41 and 49-57 are allowed.
The following is an examiner’s statement of reasons for allowance:  Regarding claim 27, Applicant’s arguments filed December 30, 2020 are persuasive.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/JOHN J BRAYTON/Primary Examiner, Art Unit 1794